United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Little Rock, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-430
Issued: June 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 26, 2007 appellant filed a timely appeal from the merit decision of the
Office of Workers’ Compensation Programs dated October 3, 2007 denying his claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty, causally related to factors of his federal employment.
FACTUAL HISTORY
On July 31, 2007 appellant, then a 48-year-old mail handler, filed an occupational disease
claim alleging that he sustained chronic pain, swelling and arthritis in his legs, feet, ankles and
knees as a result of prolonged standing, sitting, lifting and walking as a part of his federal
employment. In support thereof, he submitted a statement wherein he indicated that he had

chronic pain, arthritis and cartilage damage in both knees and continual swelling in both legs,
knees, ankles and feet. Appellant attributed these symptoms to “continual hours of working on
concrete floors” at the employing establishment.
In further support of his claim, appellant submitted the results of a magnetic resonance
imaging (MRI) scan of the right knee which was interpreted by Dr. Brad Pierce, a Boardcertified surgeon, as showing a torn and degenerated medial meniscus, mild degeneration of the
lateral meniscus with no lateral meniscal tear, some osteoarthritis with chondromalacia in both
the medial and lateral joint compartments and a moderate-sized joint effusion with a 3 to 3.5
centimeters Baker’s cyst. Dr. Pierce also noted intact cruciate ligaments and collateral
ligaments. He noted mild edema along the medial collateral ligament which he noted was
probably reactive edema associated with medial joint compartment pathology.
Appellant also submitted an April 19, 2007 report by Dr. Reed W. Kilgore, a Boardcertified surgeon, who indicated that he performed arthroscopic surgery on appellant’s left knee
in 1998. Dr. Kilgore noted a repeat scope surgery was performed by Dr. Crow. He noted that
appellant was a mail handler and was on his feet a lot. Dr. Kilgore diagnosed internal
derangement of the right knee and degenerative joint disease of the left knee. On May 7, 2007
he gave appellant a Synvisc injection. Dr. Kilgore opined that it would be reasonable to do a
meniscal debridement and diagnostic arthroscopy of the right knee. Further progress notes by
him indicated that appellant had a left Synvisc injection of the knee on May 14, 2007 and a third
and final injection on May, 21, 2007.
By letter dated August 31, 2007, the Office instructed appellant to submit a medical
report linking the exposure or incidents in his federal employment to the alleged medical
condition. No reply was received.
In a decision dated October 3, 2007, the Office denied appellant’s claim for
compensation for the reason that the medical evidence did not demonstrate that the claimed
medical condition was related to the established work event.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.1

1

Solomon Polen, 51 ECAB 441 (2000); see also Michael E. Smith, 50 ECAB 313 (1999).

2

ANALYSIS
In the instant case, appellant established that he was exposed to the alleged employment
factors. However, the Board finds that the Office properly denied appellant’s claim as he failed
to establish a causal connection between these employment factors and his medical condition.
Causal relationship can only be established by medical evidence. Although medical evidence in
this case notes that appellant has a condition in his knees, no physician links this condition to
appellant’s employment. Dr. Pierce interpreted the MRI scan as evidencing, inter alia, a torn
and degenerated medial meniscus. However, he made no statement with regard to what caused
this condition. Dr. Kilgore notes treatment of appellant’s knees. Although he noted that
appellant was a mail handler and was on his feet a lot, he never specifically connected the factors
of this employment to appellant’s medical condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
his belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.2 As appellant failed to submit such evidence, the Office
properly denied his claim.
CONCLUSION
The Board finds that appellant did not establish that he sustained an injury in the
performance of duty as alleged.

2

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 3, 2007 is affirmed.
Issued: June 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

